ORDER
Review was granted in this case on Issues A, B, and C on July 10, 1990. The case was argued to the Court on February 7, 1991, Vice Chief Justice Stanley G. Feld-man and Justices James Duke Cameron, James Moeller, and Robert J. Corcoran participating; Vice Chief Justice Feldman and Justice Cameron voted to vacate the court of appeals’ order and opinion granting special action relief. Justices Moeller and Cor-coran voted to approve the court of appeals’ grant of special action relief and its opinion. Therefore,
IT IS ORDERED that the court of appeals’ order granting special action relief is affirmed.